DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
A computer program claim will clearly indicate that it is an article of manufacture claim, that the contents are carried on a non-transitory computer readable or usable medium in a manner that will affect the operation of the computer.
Functional descriptive material such as computer programs and/or data structures not claimed as embodied in non-transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. See MPEP 2106.01(I).

“The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.     The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.”
Note: The Notice states that if the claims are amended to say "non-transitory computer readable medium", even if the specification is silent concerning whether or not the CRM covers "non-transitory tangible media" or "transitory propagating signals", that would be sufficient to overcome the rejection under 35 USC 101, and this would not involve new matter.

The examiner suggests applicant cancel claim 15 since claim 16 already encompasses the subject matter of claim 15. In addition, amendments to claim 15 for overcoming the above 101 rejection would render claim 15 patentable identical to claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the decreasing and the increasing clauses at the end of the claim are unclear. It is not clear if the limitation following and/or preceding the phrases “if…” are part of the invention. The "if phrases” renders much of the decreasing and the increasing clauses optional. 
The examiner suggests applicant amend the limitations and recite, for instance: “in response to determining that...” instead of “if…” to positively set forth active process steps. 
Regarding claim 13, proper and conventional phrases to incorporate a controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a 
Claim 13 is unclear because even though the claim is directed towards an apparatus claim, the claim does not claim any structural elements in the body of the claim. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.

Allowable Subject Matter
Claims 1-14 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is US 20140342465. However the prior art does not teach or suggests the invention as currently presented. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        9/10/21